
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


LOAN AGREEMENT

        THIS LOAN AGREEMENT ("Agreement") is made and entered into as of May 8,
2007 by and between CROCS, INC., a Delaware corporation ("Borrower"), and UNION
BANK OF CALIFORNIA, N.A., a national banking association ("Bank").

SECTION 1. THE CREDIT

1.1   CREDIT FACILITIES

        1.1.1    The Revolving Loan.    Bank will loan to Borrower an amount not
to exceed Fifteen Million Dollars ($15,000,000) outstanding in the aggregate at
any one time (the "Revolving Loan"). The proceeds of the Revolving Loan shall be
used for Borrower's general working capital purposes and for the issuance of
letters of credit. Borrower may borrow, repay and reborrow all or part of the
Revolving Loan in amounts of not less than Five Hundred Thousand Dollars
($500,000) in accordance with the terms of the Revolving Note (defined below).
All borrowings of the Revolving Loan must be made before May 1, 2009 at which
time all unpaid principal and interest of the Revolving Loan shall be due and
payable. The Revolving Loan shall be evidenced by Bank's standard form of
commercial promissory note (the "Revolving Note"). Bank shall enter each amount
borrowed and repaid in Bank's records and such entries shall be deemed correct.
Omission of Bank to make any such entries shall not discharge Borrower of its
obligation to repay in full with interest all amounts borrowed. The Revolving
Loan shall be subject to the following sublimits:

(a)Standby L/C Line in an amount not to exceed Ten Million Dollars
($10,000,000);

(b)Commercial L/C Line in an amount not to exceed Ten Million Dollars
($10,000,000);

provided that the aggregate amount available to be drawn under all outstanding
Standby L/Cs and Commercial L/Cs plus the aggregate amount of unpaid
reimbursement obligations under drawn Standby L/Cs and Commercial L/Cs shall not
exceed Ten Million Dollars ($10,000,000) and shall reduce, dollar for dollar,
the maximum amount available under the Revolving Loan.

        1.1.1.1    The Standby L/C Line.    Bank shall issue under the Standby
L/C Line, for the account of Borrower,-one or more irrevocable standby letters
of credit (individually, a "Standby L/C"). All Standby L/Cs shall be drawn on
terms and conditions acceptable to Bank and shall be governed by the terms of
(and Borrower agrees to execute) Bank's standard form of standby letter of
credit application and reimbursement agreement. No Standby L/C shall expire more
than one (1) year from the date of its issuance, and in no event later than
May 1, 2010.

        1.1.1.2    The Commercial L/C Line.    Bank shall issue under the
Commercial L/C Line, for the account of Borrower, one or more irrevocable
commercial letters of credit (individually, a "Commercial L/C") with transport
documents presented in a full set to Bank (and, in case of airway bills,
consigned to Bank) or, at Bank's option, with transport documents presented in
less than a full set to Bank and/or consigned to Borrower or to any party other
than Bank and calling for drafts at sight or usance up to sixty (60) days
covering the importation or purchase of footwear, apparel, branded softgoods and
related items. All Commercial L/Cs shall be drawn on terms and conditions
acceptable to Bank and shall be governed by the terms of (and Borrower agrees to
execute) Bank's standard form of commercial letter of credit application and
reimbursement agreement. No Commercial L/C shall expire more than ninety
(90) days from the date of its issuance, and in no event later than August 1,
2009.

1

--------------------------------------------------------------------------------



        1.2    Terminology.    The following words and phrases, whether used in
their singular or plural form, shall have the meanings set forth below:

"GAAP" means generally accepted accounting principles and practices consistently
applied. Accounting terms used in this Agreement but not otherwise expressly
defined have the meanings given them by GAAP.

"L/C" means the Commercial L/Cs or the Standby L/Cs, or both, as the context may
require.

"Lien" means any voluntary or involuntary security interest, mortgage, pledge,
claim, charge, encumbrance, title retention agreement, or third party interest,
covering all or any part of the property of Borrower or any Guarantor.

"Loan" means all the credit facilities described above.

"Loan Documents" means this Agreement, the Note, and all other documents,
instruments and agreements required by Bank and executed in connection with this
Agreement, the Note, the Loans, and with all other credit facilities from time
to time made available to Borrower by Bank.

"Note" means all the promissory notes described above.

        1.3    Prepayment.    The Loan may be prepaid in full or in part but
only in accordance with the terms of the Note, and any such prepayment shall be
subject to any prepayment fee provided for therein. In the event of a principal
prepayment on any term indebtedness, the amount prepaid shall be applied to the
scheduled principal installments due in the reverse order of their maturity on
the Loan being prepaid.

        1.4    Interest.    The unpaid principal balance of the Loan shall bear
interest at the rate or rates provided in the Note.

        1.5    Upfront Commitment Fee.    Not applicable.

        1.6    Disbursement.    Bank shall disburse the proceeds of the Loan as
provided in Bank's standard form Authorization(s) to Disburse executed by
Borrower.

        1.7    Security.    Prior to any Loan disbursement, Borrower shall
execute one or more security agreements on Bank's standard form, and one or more
financing statements suitable for filing in the official records of the
appropriate state government and/or any other location required by Bank,
granting to Bank a first priority security interest in such of Borrower's
property as is described in said security agreement(s). Any exceptions to Bank's
first priority Lien are permitted only as provided in this Agreement. At Bank's
request, Borrower will obtain executed landlord's and mortgagee's waivers, each
on Bank's form, covering all of Borrower's property located on leased or
encumbered real property.

SECTION 2. CONDITIONS PRECEDENT

        Bank shall not be obligated to disburse all or any portion of the Loans
unless at or prior to the time of each such disbursement, the following
conditions have been fulfilled to Bank's satisfaction:

        2.1    Compliance.    Borrower shall have performed and complied with
all terms and conditions required by this Agreement to be performed or complied
with, and shall have executed and delivered to Bank the Note and all other Loan
Documents.

        2.2    Authorization to Obtain Credit.    Borrower shall have provided
Bank with an executed copy of Bank's form Authorization to Obtain Credit,
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents. Such resolutions shall also designate the persons who

2

--------------------------------------------------------------------------------




are authorized to act on Borrower's behalf in connection with this Agreement to
do the things required of Borrower pursuant to this Agreement.

        2.3    Termination Statements.    Borrower shall have provided Bank with
termination statements executed by such secured creditors as may be required by
Bank, suitable for filing with the Secretary of State in each state designated
by Bank.

        2.4    Continuing Compliance.    At the time any disbursement is to be
made and immediately thereafter, there shall not exist any Event of Default (as
hereinafter defined) or any event, condition, or act which with notice or lapse
of time, or both, would constitute an Event of Default.

SECTION 3. REPRESENTATIONS AND WARRANTIES

        Borrower represents and warrants that:

        3.1    Business Activity.    Borrower's principal business is the
design, manufacture and marketing of footwear, accessories, sports equipment and
branded softgoods.

        3.2    Affiliates and Subsidiaries.    Borrower's affiliates and
subsidiaries (those entities in which Borrower has either a controlling interest
or a twenty-five percent (25%) or more ownership interest) and their addresses,
and the names of the persons or entities owning five percent (5%) or more of the
equity interests in Borrower, are as provided on a schedule delivered to Bank on
or before the date of this Agreement.

        3.3    Organization and Qualification.    Borrower is duly organized and
existing under the laws of the state of its organization, is duly qualified and
in good standing in any jurisdiction where such qualification is required, and
has the power and authority to carry on the business in which it is engaged
and/or proposes to engage.

        3.4    Power and Authorization.    Borrower has the power and authority
to enter into this Agreement and to execute and deliver the Note and all other
Loan Documents. This Agreement and all things required by this Agreement and the
other Loan Documents have been duly authorized by all requisite action of
Borrower.

        3.5    Authority to Borrow.    The execution, delivery and performance
of this Agreement, the Note and all other Loan Documents are not in
contravention of any of the terms of any indenture, agreement or undertaking to
which Borrower is a party or by which it or any of its property is bound or
affected.

        3.6    Compliance with Laws.    Borrower is in compliance with all
applicable laws, rules, ordinances or regulations which materially affect the
operations or financial condition of Borrower.

        3.7    Title.    Except for assets which may have been disposed of in
the ordinary course of business, Borrower has good and marketable title to all
property reflected in its financial statements delivered to Bank and to all
property acquired by Borrower since the date of said financial statements, free
and clear of all Liens, except Liens specifically referred to in said financial
statements and liens against property for licensor agreements and to landlords
to secure leases.

        3.8    Financial Statements.    Borrower's financial statements,
including both a balance sheet at December 31, 2006, together with supporting
schedules, and an income statement for the twelve (12) months ended December 31,
2006, have heretofore been furnished to Bank, are true and complete, and fairly
represent Borrower's financial condition for the period covered thereby. Since
December 31, 2006, there has been no material adverse change in Borrower's
financial condition or operations.

        3.9    Litigation.    There is no litigation or proceeding pending or
threatened against Borrower or any of its property which is reasonably likely to
affect the financial condition, property or business of

3

--------------------------------------------------------------------------------



Borrower in a materially adverse manner or result in liability in excess of
Borrower's insurance coverage.

        3.10    ERISA.    Borrower's defined benefit pension plans (as defined
in the Employee Retirement Income Security Act of 1974, as amended ("ERISA")),
meet, as of the date hereof, the minimum funding standards of Section 302 of
ERISA, and no Reportable Event or Prohibited Transaction as defined in ERISA has
occurred with respect to any such plan.

        3.11    Regulation U.    No action has been taken or is currently
planned by Borrower, or any agent acting on its behalf, which would cause this
Agreement or the Note to violate Regulation U or any other regulation of the
Board of Governors of the Federal Reserve System, or to violate the Securities
and Exchange Act of 1934, in each case as in effect now or as the same may
hereafter be in effect. Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock as one of its
important activities and, except as may be expressly agreed to and documented
between Borrower and Bank, none of the proceeds of the Loan will be-used
directly or indirectly for such purpose.

        3.12    No Event of Default.    Borrower is not now in default in the
payment of any of its material obligations, and there exists no Event of
Default, and no condition, event or act which with notice or lapse of time, or
both, would constitute an Event of Default.

        3.13    Continuing Representations and Warranties.    The foregoing
representations and warranties shall be considered to have been made again at
and as of the date of each and every Loan disbursement and shall be true and
correct as of each such date.

SECTION 4. AFFIRMATIVE COVENANTS

        Until all sums payable pursuant to this Agreement, the Note and the
other Loan Documents have been paid in full, unless Bank otherwise consents in
writing, Borrower agrees that:

        4.1    Use of Proceeds.    Borrower will use the proceeds of the Loan
only as provided in Section 1 above.

        4.2    Payment of Obligations.    Borrower will pay and discharge
promptly all taxes, assessments and other governmental charges and claims levied
or imposed upon it or its property, or any part thereof; provided, however, that
Borrower shall have the right in good faith to contest any such taxes,
assessments, charges or claims and, pending the outcome of such contest, to
delay or refuse payment thereof provided that adequately funded reserves are
established by it to pay and discharge any such taxes, assessments, charges and
claims.

        4.3    Maintenance of Existence.    Borrower will maintain and preserve
its existence, its assets, and all rights, franchises, licenses and other
authority necessary for the conduct of its business, and will maintain and
preserve its property, equipment and facilities in good order, condition and
repair. Bank may, at reasonable times, visit and inspect any of Borrower's
properties.

        4.4    Records.    Borrower will keep and maintain full and accurate
accounts and records of its operations in accordance with GAAP and will permit
Bank, at Borrower's expense, to have access thereto, to make examination and
photocopies thereof, and to make audits of Borrower's accounts and records and
Bank's collateral during regular business hours.

        4.5    Information Furnished.    Borrower will furnish to Bank:

(a)Within forty five (45) days after the close of each fiscal quarter, except
for the final quarter of each fiscal year, its unaudited balance sheet as of the
close of such fiscal quarter, its unaudited income and expense statement with
year-to-date totals and supportive schedules,

4

--------------------------------------------------------------------------------



and its statement of retained earnings for that fiscal quarter, all prepared in
accordance with GAAP.

(b)Within ninety (90) days after the close of each fiscal year, a copy of its
statement of financial condition including at least its balance sheet as of the
close of such fiscal year and its income and expense statement, and its retained
earnings statement for such fiscal year, examined and prepared on an audited
basis by independent certified public accountants selected by Borrower and
reasonably satisfactory to Bank, in accordance with GAAP along with any
management letter provided by such accountants.

(c)As soon as available, copies of such financial statements and reports as
Borrower may file with any state or federal agency.

(d)Concurrent with the delivery of financial statements required in 4.5(a) and
4.5(b) above, a certification of compliance with all covenants under this
Agreement, executed by Borrower's duly authorized officer, in form and detail
acceptable to Bank.

(e)Prompt written notice to Bank of any Event of Default or breach under any of
the terms or provisions of this Agreement or any other Loan Document, any
litigation which would have a material adverse effect on Borrower's financial
condition, and any other matter which has resulted in, or is likely to result
in, a material adverse change in Borrower's financial condition or operations.

(f)Prior written notice to Bank of any change in Borrower's officers and other
senior management, Borrower's name or state of organization, and the location of
Borrower's assets.

(g)Within fifteen (15) days after Borrower knows or has reason to know that any
Reportable Event or Prohibited Transaction (as defined in ERISA) has occurred
with respect to any defined benefit pension plan of Borrower, a statement of an
authorized officer of Borrower describing such event or condition and the
action, if any, which Borrower proposes to take with respect thereto.

(h)Such other financial statements and information as Bank may reasonably
request from time to time.

        4.6    Discrete Quarterly EBITDA.    Borrower will achieve EBITDA,
determined on the last day of any fiscal quarter of Borrower, of not less than
the correlative amount indicated below for such fiscal quarter:

Fiscal Quarter Ending


--------------------------------------------------------------------------------

  Minimum Quarterly EBITDA

--------------------------------------------------------------------------------

March 31, 2007   $ 20,000,000 June 30, 2007   $ 20,000,000 September 30, 2007  
$ 20,000,000 December 31, 2007   $ 20,000,000 March 31, 2008   $ 25,000,000 and
as of the last day of each fiscal quarter thereafter      

        "EBITDA" means earnings before interest, taxes, depreciation,
amortization and non-cash stock-based compensation for the three (3) months
immediately preceding the date of calculation.

        4.7    Adjusted Quick Ratio.    Borrower will at all times maintain a
ratio of (a) cash plus marketable securities plus net accounts receivable to
(b) accounts payable plus Senior Debt of not less than 2.00 : 1.0. "Senior Debt"
means the aggregate amount outstanding under the Loans plus all other senior
debt obligations of Borrower.

5

--------------------------------------------------------------------------------



        4.8    Net Worth.    Borrower will maintain Net Worth of not less than
(a) the sum of Two Hundred Million Dollars ($200,000,000) plus seventy-five
percent (75%) of Borrower's year-to-date net profit after taxes for the fiscal
quarters ending on March 31, 2007, June 30, 2007, September 30, 2007, and
December 31, 2007; and (b) the sum of Borrower's Net Worth as of December 31,
2007 plus seventy-five percent (75%) of Borrower's year-to-date net profit after
taxes for each fiscal quarter ending on or after March 31, 2008. "Net Worth"
means Borrower's total shareholders' equity as reported on its balance sheet
provided to Bank in accordance with 4.5(a) and 4.5(b) above.

        4.9    Insurance.    Borrower will keep all of its insurable property,
whether real, personal or mixed, insured by companies approved by Bank, against
fire and such other risks, and in such amounts as is customarily obtained by
companies conducting similar business with respect to like properties. Borrower
will furnish to Bank statements of its insurance coverage, will promptly upon
Bank's request furnish other or additional insurance deemed necessary by Bank to
the extent that such insurance may be available, and hereby assigns to Bank, as
security for Borrower's obligations to Bank, the proceeds of any such insurance.
Prior to any Loan disbursement, Bank will be named loss payee under all policies
insuring the collateral. Borrower will maintain adequate worker's compensation
insurance and adequate insurance against liability for damage to persons or
property. All policies shall require at least ten (10) days' written notice to
Bank before alteration or cancellation.

        4.10    Subsidiary Guaranties.    Borrower shall cause each Material
Domestic Subsidiary to execute a continuing guaranty on Bank's form at such time
as Borrower or Bank determines that such subsidiary meets the definition of
Material Domestic Subsidiary. "Material Domestic Subsidiary" means any
subsidiary of Borrower that is incorporated or organized in the United States of
America which reports i) a value of total net assets equal to or greater than
ten percent (10%) of consolidated net assets of Borrower or ii) net operating
income equal to or greater than ten percent (10%) of consolidated net operating
income of Borrower, each as measured as of the most recent fiscal quarter end.

        4.11    Additional Requirements.    Upon Bank's demand, Borrower will
promptly take such further action and execute all such additional documents and
instruments in connection with this Agreement and the other Loan Documents as
Bank in its reasonable discretion deems necessary, and promptly supply Bank with
such other information concerning its affairs as Bank may request from time to
time.

        4.12    Litigation and Attorneys' Fees.    Upon Bank's demand, Borrower
will promptly pay to Bank reasonable attorneys' fees, including the reasonable
estimate of the allocated costs and expenses of in-house legal counsel and
staff, and all costs and other expenses paid or incurred by Bank in collecting,
modifying or compromising the Loan or in enforcing or exercising its rights or
remedies created by, connected with or provided for in this Agreement and the
other Loan Documents. If any judicial action, arbitration or other proceeding is
commenced, only the prevailing party shall be entitled to attorneys' fees and
court costs.

        4.13    Bank Expenses.    Upon Bank's request, Borrower will pay or
reimburse Bank for all costs, expenses and fees incurred by Bank in preparing
and documenting this Agreement and the Loan, and all amendments and
modifications to any Loan Documents, including but not limited to all filing and
recording fees, costs of appraisals, insurance and attorneys' fees, including
the reasonable estimate of the allocated costs and expenses of in-house legal
counsel and staff.

SECTION 5. NEGATIVE COVENANTS

        Until all sums payable pursuant to this Agreement, the Note and the
other Loan Documents have been paid in full, unless Bank otherwise consents in
writing, Borrower agrees that:

        5.1    Liens.    Borrower will not create, assume or suffer to exist any
Lien on any of its property, whether real, personal, intangible or mixed (and
including without limitation intellectual property such as patents, trademarks,
trade names and the like), now owned or hereafter acquired, or upon the

6

--------------------------------------------------------------------------------




income or profits thereof, except (a) Liens in favor of Bank, (b) Liens for
taxes not delinquent and taxes and other items being contested in good faith,
(c) minor encumbrances and easements on real property which do not affect its
market value, (d) existing Liens on Borrower's personal property, (e) future
purchase money security interests encumbering only the personal property
purchased, (f) Liens in favor of Licensors for product manufactured under that
licensor agreement so long as inventory affected by such liens does not exceed
fifteen percent (15%) of net inventory at any time, and (g) liens in favor of
landlords.

        All such permitted Liens shall secure obligations not exceeding at any
time outstanding an aggregate of One Million Dollars ($1,000,000).

        5.2    Borrowings.    Borrower will not sell, discount or otherwise
transfer any account receivable or any note, draft or other evidence of
indebtedness, except to Bank or except to a financial institution at face value
for deposit or collection purposes only, and without any fees other than the
financial institution's normal fees for such services. Borrower will not borrow
any money, become contingently liable to borrow money, or enter any agreement to
directly or indirectly obtain borrowed money, except pursuant to agreements with
Bank.

        5.3    Sale of Assets, Liquidation or Merger.    Borrower will not
liquidate, dissolve or enter into any consolidation, merger, partnership or
other combination, or convey, sell or lease all or the greater part of its
assets or business without bank's prior approval, or purchase or lease all or
the greater part of the assets or business of another; provided, however, that
Borrower may acquire, merge or consolidate if Borrower is the surviving entity
and provided that: (a) such assets will not be subject to any Lien that is not
subordinate to Bank's position following the effective date of such combination,
(b) the acquisition is not opposed by the board of directors of the entity
Borrower is seeking to acquire, (c) no Event of Default shall have occurred and
be continuing or shall result therefrom, (d) the aggregate value of the assets
so transferred during the term of this Loan is less than fifty percent (50%) of
Borrower's Net Worth as of the end of the month prior to the effective date of
such combination, and (e) prior to the proposed close of such combination,
Borrower shall have provided Bank with at least thirty (30) days prior notice of
such transaction accompanied by a certificate of compliance prepared on a pro
forma basis assuming such combination had occurred demonstrating that Borrower
shall remain in compliance with the terms of this Agreement.

        5.4    Loans, Advances and Guaranties.    Borrower will not, except in
the ordinary course of business as currently conducted, make any loans or
advances other then inter-company, become a guarantor or surety, or pledge its
credit or properties.

        5.5    Investments.    Borrower will not purchase the debt or equity of
another except for savings accounts and certificates of deposit of Bank and
other investments consistent with Borrower's Investment Policy dated April 4,
2006 ("Investment Policy"), attached hereto as Exhibit A, and must maintain top
ratings of Moody's or Standard & Poor's as detailed in Section V of the
Investment Policy.

        5.6    Payment of Dividends.    Borrower will not declare or pay any
dividends, other than dividends payable solely in its own common stock, or
authorize or make any other distribution with respect to any of its stock now or
hereafter outstanding.

        5.7    Redemption of Stock.    Borrower will not redeem or retire any
share of its capital stock for value.

        5.8    Affiliate Transactions.    Borrower will not transfer any
property to any affiliate that is not a wholly-owned subsidiary of Borrower,
except for value received in the normal course of business and for an amount,
including any management or service fee(s), as would be conducted and charged
with an unrelated or unaffiliated entity. Borrower will not pay any management
fee or fee for services to any affiliate without Bank's prior written consent.

7

--------------------------------------------------------------------------------



        5.9    [intentionally deleted]    

        5.10    [intentionally deleted]    

SECTION 6. EVENTS OF DEFAULT

        The occurrence of any of the following events ("Events of Default")
shall terminate any obligation of Bank to make or continue the Loan and shall
automatically, unless otherwise provided under the Note, make all sums of
interest and principal and any other amounts owing under the Loan immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or any other notices or demands:

        6.1    Borrower shall default in the due and punctual payment of the
principal of or the interest on the Note or on any amounts owing under any of
the Loan Documents.

        6.2    Any default shall occur under the Note.

        6.3    Borrower shall default in the due performance or observance of
any covenant or condition of the Loan Documents provided, however, that with
respect to Borrower's default under any of Subsections 4.14 through 4.18, an
Event of Default shall occur only when such default shall have continued for
more than ten (10) calendar days.

        6.4    There shall be a change in ownership or control of fifty one
percent (51%) or more of the equity interests in Borrower.

SECTION 7. GENERAL PROVISIONS

        7.1    Additional Remedies.    The rights, powers and remedies given to
Bank hereunder shall be cumulative and not alternative and shall be in addition
to all rights, powers and remedies given to Bank by law against Borrower or any
other person or entity including but not limited to Bank's rights of setoff and
banker's lien.

        7.2    Nonwaiver.    Any forbearance or failure or delay by Bank in
exercising any right, power or remedy hereunder shall not be deemed a waiver
thereof and any single or partial exercise of any right, power or remedy shall
not preclude the further exercise thereof. No waiver shall be effective unless
it is in writing and signed by an officer of Bank.

        7.3    Inurement.    The benefits of this Agreement and the other Loan
Documents shall inure to the successors and assigns-of Bank and the permitted
successors and assigns of-Borrower, but any attempted assignment by Borrower
without Bank's prior written consent shall be null and void.

        7.4    Applicable Law.    This Agreement and the other Loan Documents
shall be governed by and construed according to the laws of the State of
California.

        7.5    Severability.    Should any one or more provisions of this
Agreement or any other Loan Document be determined to be illegal or
unenforceable, all other provisions of such document shall nevertheless be
effective.

        7.6    Controlling Document.    In the event of any inconsistency
between the terms of this Agreement and any other Loan Document, the terms of
the other Loan Document shall prevail.

        7.7    Construction.    The section and subsection headings herein are
for convenient reference only and shall not limit or otherwise affect the
interpretation of this Agreement.

        7.8    Amendments.    This Agreement may be amended only in writing
signed by all parties hereto.

        7.9    Counterparts.    Borrower and Bank may execute one or more
counterparts to this Agreement, each of which shall be deemed an original, but
all such counterparts when taken together, shall constitute one and the same
agreement.

        7.10    Notices.    Any notices or other communications provided for or
allowed hereunder shall be effective only when given by one of the following
methods and addressed to the parties at their respective addresses and shall be
considered to have been validly given (a) upon delivery, if delivered
personally, (b) upon receipt, if mailed, first class postage prepaid, with the
United States Postal Service, (c) on the next business day, if sent by overnight
courier service of recognized standing, or (d) upon telephoned confirmation of
receipt, if telecopied or e-mailed. The addresses to which notices or demands
are to be given may be changed from time to time by notice delivered as provided
above.

        7.11    Integration Clause.    Except for the other Loan Documents, this
Agreement constitutes the entire agreement between Bank and Borrower regarding
the Loan, and all prior oral or written communications between Borrower and Bank
shall be of no further effect or evidentiary value.

[Remainder of page intentionally left blank]

8

--------------------------------------------------------------------------------



        THIS AGREEMENT is executed on behalf of the parties by their duly
authorized representative(s) as of the date first above written.

CROCS, INC.    
By:
 
/s/ Peter Case

--------------------------------------------------------------------------------


 
  Title:   CFO

--------------------------------------------------------------------------------

   
By:
 
/s/ Caryn Ellison

--------------------------------------------------------------------------------


 
  Title:   VP Finance

--------------------------------------------------------------------------------

   
Address
6328 Monarch Park Place
Niwot, Colorado 80503
Attention: Keith Love, Treasury Manager
Telecopier: (303) 858-7048
Telephone: (303) 848-7084
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
/s/ Douglas S. Lambell

--------------------------------------------------------------------------------


 
  Title:   Douglas S. Lambell
Vice President/SCM

--------------------------------------------------------------------------------

   
By:
 
/s/ Illegible

--------------------------------------------------------------------------------


 
  Title:   Vice President

--------------------------------------------------------------------------------

   
Address:
530 B Street, 4th Floor
San Diego, California 92101
Attention: Douglas S. Lambell, VP
Telecopier: (619) 230-3766
Telephone: (619) 230-3029
 
 

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

